                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEBRA FRAZIER, LAVERNE VANN,                            CIVIL ACTION
ANTHONY BURTON, SHAMAL
BRYANT, THE GUARDIAN CIVIC
LEAGUE, PHILADELPHIA CHAPTER
OF THE NATIONAL ASSOCIATION OF
BLACK LAW ENFORCEMENT                                   NO. 17-5421
OFFICERS,
               Plaintiffs,

              v.

CITY OF PHILADELPHIA, CHIEF
INSPECTOR ANTHONY BOYLE,
RAYMENT EVERS AND JOHN DOES #1-
100,
               Defendants.

                                            ORDER

       AND NOW, this 13th day of December, 2018, upon consideration of Plaintiffs’

Supplemental Motion to Compel (ECF No. 49), IT IS ORDERED that Defendants shall file a

response no later than December 17, 2018.



                                                 BY THE COURT:



                                                 /s/Wendy Beetlestone, J.


                                                 WENDY BEETLESTONE, J.
